Citation Nr: 0118156	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for stomach pain, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for multiple joint 
pain, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to May 
1994.  

This matter arises from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran served in an armored unit in Saudi Arabia from 
August 1991 through December 1991.  He presently claims that 
as a result of his service in Southwest Asia, he suffers from 
headaches, stomach pain, and multiple joint pain, all claimed 
as secondary to an undiagnosed illness.  The veteran contends 
that he is effectively precluded from obtaining or retaining 
gainful employment as a result of the claimed disabilities.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA or Act), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In this regard, the Board observes that the veteran underwent 
a VA rating examination in February 2000, and that by an 
April 2000 rating decision, service connection was 
established for a skin disorder of the scalp, due to an 
undiagnosed illness.  A 10 percent evaluation was assigned, 
effective from December 29, 1999.  The veteran's remaining 
claims for service connection for headaches, stomach pain, 
multiple joint pain, an eye condition, and for fatigue, all 
also claimed as due to a undiagnosed illness were denied.  
The veteran filed a timely appeal, and the issues for which 
an appeal has been perfected include entitlement to service 
connection for headaches, stomach pain, and multiple joint 
pain.  

In connection with this claim, the veteran was afforded a VA 
examination in February 2000.  At that time, the veteran 
complained that following his return home from Southwest 
Asia, he experienced redness in his eyes, chronic fatigue, 
episodic headaches, stomach pain and cramps, and episodic 
multiple joint pain.  The veteran was afforded separate 
chronic fatigue syndrome(CFS), joints, muscles, neurological, 
eye and skin examinations.  Diagnoses included, in pertinent 
part, adjustment disorder with depressed mood without 
evidence of chronic fatigue syndrome (CFS examination); 
bilateral elbow and knee arthralgia of unknown etiology 
(joints examination); perennial allergic rhinitis, 
gastroesophageal reflux disease, by history, irritable bowel 
syndrome, recurrent headaches, and no evidence of undiagnosed 
illness or chronic fatigue syndrome (muscles examination); 
and tension headaches (neurological examination). 

The veteran has reported that he has been followed regularly 
at the VA West Side medical facility for many of the symptoms 
related to this claim for many years.  It does not appear 
that the complete treatment records of the veteran from this 
facility have been obtained and associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, the veteran has stated that he has more recently 
sought medical treatment for his complaints from three 
private physicians who have provided some explanation for his 
complaints and who have, in contrast to the VA physicians, 
related such symptoms to the veteran's service in the Persian 
Gulf.  

In this regard, the veteran submitted private clinical 
treatment records and medical statements from Chris Costas, 
M.D., Gerald Cohen, M.D., and Ann E. Kinnealey, M.D.  
Collectively, the submitted documents included the treating 
physicians' comments that the veteran suffered from "Gulf 
War Syndrome."  Dr. Costas opined that the veteran most 
likely had "Gulf War Syndrome" noting the veteran's 
complaints of chronic fatigue, night sweats, weakness, 
diarrhea, muscle and joint pain as well as dysthymia and poor 
memory.  Dr. Cohen diagnosed perennial allergic rhinitis and 
chronic fatigue syndrome, both aggravated by "Gulf War 
Syndrome" and possibly any chemical exposures during that 
period of time.  Dr. Kinnealey stated that the veteran had 
been extensively evaluated by herself and Drs. Costas and 
Cohen, and that the veteran was progressively incapacitated 
by chronic fatigue syndrome, arthralgias, collagen vascular 
disease and severe atopy.  She concluded that the symptom 
complex was consistent with "Post Persian Gulf War 
Syndrome."   

The Board notes that when the VA and private records are 
considered in their entirety, some significant questions are 
raised that must be resolved prior to Board review.  The 
Board observes that VA examinations contain several diagnoses 
to include irritable bowel syndrome, tension headaches and 
recurrent headaches, and there is a diagnosis of arthralgia 
of the elbows and knees.  To the extent that the veteran's 
symptoms may be indicative of diagnosed disorder(s), the 
examiners failed to express any opinion as to the likelihood 
that any of the diagnosed disorders were in any way related 
to the veteran's military service.  Further, to the extent 
that the veteran's complaints of stomach, head and joint pain 
may be attributed to a diagnosed disorder, the Board notes 
that the private physicians' statements clearly indicate that 
the veteran's complaints may be a symptom complex indicative 
of, in part, chronic fatigue syndrome, based on testing 
conducted by them.  In this regard it is noted that VA's 
criteria for diagnosing chronic fatigue syndrome (a 
recognized diagnostic entity as opposed to fatigue as an 
undiagnosed illness) appear in 38 C.F.R. § 4.88a, and were 
revised effective July 15, 1995.  A new Diagnostic Code 6354 
was also established so that once service-connected, 
disability ratings may be uniformly effectuated.  In any 
event, given the apparent contradictory nature of the medical 
evidence, the Board concludes that further evidentiary 
development must be undertaken in order to reconcile the 
disparate medical diagnoses.  To that end, the Board finds 
that the veteran should be scheduled to undergo an additional 
VA rating examination in order to reconcile the differing 
diagnoses, and to review the additional medical records, 
reports and test results of the veteran's private physicians. 

The Board notes further, that in the April 2000 rating 
decision, the RO denied the veteran's claims for entitlement 
to service connection for an eye disability and for fatigue, 
both claimed as due to an undiagnosed illness.  He submitted 
a timely notice of disagreement, and appears to have included 
at least the fatigue claim in his statements.  The RO issued 
a statement of the case (SOC) in August 2000, but did not 
include or address the issues involving entitlement to 
service connection for fatigue to include as due to an 
undiagnosed illness.  Accordingly, pursuant to the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), such issue must be remanded back to the RO for 
issuance of an SOC.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO is requested to issue a 
statement of the case with respect to the 
issues of entitlement to service 
connection for fatigue to include as due 
to an undiagnosed illness.  The veteran 
and his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to pursue an 
appeal of those issues.  If the veteran 
does perfect his appeal with respect to 
the issue of service connection for 
fatigue, then the RO should determine 
whether the VA examination requested 
pursuant to number four (4) below, should 
include this symptom or whether any VA 
examination is, in fact, deemed 
necessary.

3.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed disorders.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
clinical treatment records pertaining to 
those claimed disabilities which are not 
currently associated with the claims 
file.  In particular, the RO should 
review the transcript of the January 2001 
videoconference hearing, and ensure that 
records from all identified health care 
providers therein have been obtained.  It 
is not necessary to obtain or associate 
with the claims file any duplicate 
treatment records or related material.  
If no additional treatment records are 
identified or are otherwise unavailable, 
the RO should so indicate.  The RO should 
ensure that all treatment and clinical 
records of treatment of the veteran from 
the VA West Side Medical Center, and Drs. 
Costas, Cohen, and Kinnealey are obtained 
and associated with the record on appeal.

4.  Following completion of the above 
development, the veteran should be 
afforded VA medical examination by a 
Board certified internist, if available, 
and any other specialty examinations 
deemed necessary with regard to his claim 
concerning headache, stomach pain, and 
multiple joint pain as chronic disability 
resulting from an undiagnosed illness.  
The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiners prior to the 
examinations.  Any indicated diagnostic 
studies should be performed.

(a)  Each examiner should obtain a 
detailed history of the veteran's 
headache, stomach pain, and multiple 
joint pain.

(b)  Each examiner should determine if 
there are any objective medical 
indicators of the veteran's headache, 
stomach pain, and joint pain.

(c)  The medical examiner(s) should also 
determine if it is at least as likely as 
not that the veteran has chronic fatigue 
syndrome (see criteria for diagnosing the 
disorder for VA purposes set forth at 
38 C.F.R. § 4.88a (2000)) or another 
known diagnostic entity.  If the 
veteran's headache, stomach pain and 
joint pain can be attributed to a 
diagnosed disorder, the examiners should 
opine whether it is at least as likely at 
not that the respective diagnosed 
disorder(s) is etiologically related to 
the veteran's service in the Persian Gulf 
or otherwise to his military service.  If 
the headache, stomach pain, or joint pain 
cannot be attributed to an diagnosed 
illness, the examiners should state 
whether there is affirmative evidence 
that the undiagnosed illness was not 
incurred during active service during the 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from service during 
the Gulf War or that the undiagnosed 
illness was the result of any abuse of 
alcohol or drugs as set forth in the 
applicable regulations.  See 38 C.F.R. 
§ 3.317(c) (2000).

(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.  All opinions offered must be 
reconciled with all other relevant 
medical opinions of record.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to service connection for 
headaches, stomach pain, and multiple 
joint pain, all claimed as due to an 
undiagnosed illness, on the basis of all 
available evidence.  If the benefits 
sought are not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to obtain additional 
development, to afford the veteran due process of law, and to 
comply with the holding of the Court in Manlincon, supra.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issues on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




